Mr. Justice Gabbert,
dissenting:
I do not disagree with the construction given the charter provision under consideration, bat, in my opinion, in the circumstances of this case, that construction is not involved.
Mr. Bryant had notice of the meeting at which the appointments were made, hat did not attend. The appointees he now seeks to displace are of different political faith from the others appointed by Messrs. Ordway and Youngs. In this respect the charter provision has been complied with in letter and spirit. There is no suggestion of fraud or bad faith in making the appointments. They were made at the proper time. For these reasons, Mr. Bryant shoald not he permitted to- undo the work of his associates in any respect, and in my opinion the judgment of the district court shoald he affirmed.